Cassell PeceWersaiSeec Opeuurmeantades Rileeco?7207241 Paggerlopi4

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

 

JUDY JIEN, et al.,

Plaintiffs,

V.

PERDUE FARMS, INC., et al.,

Defendants.

 

 

C.A. No. 1:19-CV-2521-SAG

[ ORDER GRANTING
PLAINTIFFS’ MOTION FOR
PRELIMINARY APPROVAL OF
SETTLEMENT WITH PILGRIM’S
PRIDE CORP., CERTIFICATION OF
SETTLEMENT CLASS, AND
APPOINTMENT OF SETTLEMENT
CLASS COUNSEL
Case lilicnyQ7Erl SAG: Daoimenitiies rilledb@HOz/21 pRage aph4

Upon consideration of Plaintiffs’ Motion for Preliminary Approval of Settlement with
Pilgrim’s Pride Corp., Certification of Settlement Class, and Appointment of Settlement Class
Counsel, it is hereby ORDERED as follows:

1. The motion is hereby GRANTED.

2. The Court finds that the proposed settlement with Pilgrim’s Pride Corp.
(“Pilgrim’s”), as set forth in the written settlement agreement between Plaintiffs and Pilgrim’s
(“Settlement Agreement”), has been negotiated at arm’s length and is sufficiently fair, reasonable,
and adequate to authorize dissemination of notice of the Settlement Agreement to the Settlement
Class defined below.

3. Terms used in this Order that are defined in the Settlement Agreement are, unless
otherwise defined herein, used as defined in the Settlement Agreement.

4, The Court hereby certifies the following Settlement Class for the purpose of the
Settlement Agreement:

All persons employed by Defendant Processors,! their subsidiaries, and/or related

entities at poultry processing plants in the continental United States from January

1, 2009 until the Date of Preliminary Approval.

5. The Settlement Class excludes complex managers, plant managers, human
resources managers, human resources staff, office clerical staff, guards, watchmen, and salesmen;
Defendants, co-conspirators, and any of their subsidiaries, predecessors, officers, or directors; and
federal, state or local governmental entities.

6. The Court finds that the Settlement Class fully complies with the requirements of

Federal Rule of Civil Procedure 23. Specifically, the Court finds (1) that the Settlement Class is

 

' The term “Defendant Processors” refers to all Defendants except Agri Stats, Inc. and Webber,
Meng, Sahl] and Company, Inc.
GESSoli1 Pew QPbeIs SAG; Dasumentitase4 Filed @Z02/21 pPRegeapii4

so numerous that joinder of all members is impracticable; (2) there are questions of law or fact
common to the Settlement Class; (3) the claims of the Named Plaintiffs are typical of the claims
of the Settlement Class; and (4) the Named Plaintiffs will fairly and adequately protect the interests
of the Settlement Class. Additionally, the Court finds that questions of law or fact common to
Settlement Class members predominate over any questions that may affect only individual
members, and that a class action is superior to all other available methods for fairly and efficiently
adjudicating the controversy.

7. The Court appoints the following Named Plaintiffs as class representatives of the
Settlement Class: Judy Jien, Kieo Jibidi, Elaisa Clement, Glenda Robinson, and Emily Earnest.

8. The Court appoints the following law firms (which currently serve as Interim Co-
Lead Counsel) as Settlement Class Counsel: Handley Farah & Anderson PLLC; Cohen Milstein
Sellers & Toll, PLLC; and Hagens Berman Sobol Shapiro LLP.

9. Settlement Class Counsel shall submit a motion to approve a plan of notice of the
Settlement Agreement at an appropriate time, ie. after Defendants have produced contact
information regarding Settlement Class members and prior to Plaintiffs moving for final approval
of the Settlement Agreement.

10. After Settlement Class Notice has been approved and disseminated, the Court shall
hold a hearing (the “Fairness Hearing’’) regarding the Settlement Agreement to determine whether
it 1s fair, reasonable, and adequate and whether it should be finally approved by the Court.

11. After Settlement Class Notice has been disseminated, Settlement Class members
who wish to exclude themselves from the Settlement Class will be required to submit an
appropriate and timely request for exclusion, and Settlement Class members who wish to object to

the Settlement Agreement will be required to submit an appropriate and timely written statement

2
Céasd 1:992000282458KG Dpocurmeht4oe! Fikendy/Awl Peytetoti4t

of the grounds for objection. Settlement Class members who wish to appear in person to object to
the Settlement Agreement may do so at the Fairness Hearing pursuant to directions by the Court.

12. If the Settlement Agreement is terminated or rescinded in accordance with its
provisions, then the Settlement Agreement shall become null and void, except insofar as expressly
provided otherwise in the Settlement Agreement, and without prejudice to the status quo ante rights
of Plaintiffs, Pilgrim’s, and the members of the Settlement Class. The parties shall also comply
with any terms or provisions of the Settlement Agreement applicable to termination, rescission, or
the Settlement Agreement otherwise not becoming Final.

13. | The Court approves the establishment of an escrow account, as set forth in the
Settlement Agreement, as a “Qualified Settlement Fund” pursuant to Treas. Reg. § 1.468B-1. The
Court retains continuing jurisdiction over any issues regarding the formation or administration of
the escrow account. Settlement Class Counsel and their designees are authorized to expend funds
from the escrow account to pay taxes, tax expenses, and notice and administration costs, as set
forth in the Settlement Agreement.

14. This litigation is hereby stayed as to the Released Parties (as that term is defined in
the Settlement Agreement) except as necessary to effectuate the Settlement Agreement or
otherwise agreed to by the settling parties.

IT IS SO ORDERED.

DATED:_+ [>0| PH2\

 

HON. STEPHANIE A. GALLAGHER
UNITED STATES DISTRICT JUDGE
